UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-1492



RICHARD VARN,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT OF THE ARMY; FRANCIS J. HARVEY,
Secretary of the United States Army,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-cv-00226-BO)


Submitted: December 21, 2006              Decided:   December 28, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Varn, Appellant Pro Se.    Lora M. Taylor, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard Varn appeals from the district court’s order

granting summary judgment in favor of the Secretary of the Army on

his employment discrimination complaint.        Our review of the record

and the district court’s opinion discloses no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   Varn v. Department of the Army, Case No. 5:05-cv-00226-BO

(E.D.N.C. Mar. 31, 2006).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -